[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] September 13, 2011 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXVII 1940 Act Registration Number:811-21481 1933 Act Registration Numbers:333-111589, 333-124509 CIK:0001274458 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXVII, a unit investment trust registered under the Act, mailed to its contract owners the semiannual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following semiannual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Variable Insurance Funds (Invesco Variable Insurance Funds) August 25, 2011 American Century Variable Portfolios, Inc. August 23, 2011 Dreyfus Investment Portfolios August 18, 2011 Dreyfus Variable Investment Fund August 17, 2011 MFS® Variable Insurance Trust August 31, 2011 Neuberger Berman Advisers Management Trust September 9, 2011 Oppenheimer Variable Account Funds August 24, 2011 PIMCO Variable Insurance Trust August 31, 2011 Rydex Variable Trust September 8, 2011 SBL Fund September 8, 2011 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President and Associate General Counsel Security Benefit Life Insurance Company One Security Benefit Place * Topeka, Kansas 66636-0001
